MEMORANDUM *
Appellant officers appeal the district court’s denial of their motion for qualified immunity. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We agree with the district court that the officers may have possessed reasonable suspicion to detain Boyer initially, see United, States v. Sokolow, 490 U.S. 1, 7, 109 S.Ct. 1581, 104 L.Ed.2d 1 (1989), and were reasonably justified in handcuffing him and detaining him in the patrol car, see United States v. Ricardo D., 912 F.2d 337, 340 (9th Cir.1990).
We also conclude that the officers’ continuing detention of Boyer violated Boyer’s constitutional rights. See Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001). Specifically, the jury could have found the officers had detained Boyer beyond the time necessary to confirm or dispel the officers’ suspicions. See Florida v. Royer, 460 U.S. 491, 500, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983). Moreover, the constitutional violation was clearly established because Royer’s application is apparent when we construe the evidence in Boyer’s favor. See Hope v. Pelzer, 536 U.S. 730, 741, 122 S.Ct. 2508, 153 L.Ed.2d 666 (2002). Thus, the district court properly rejected the officers’ claim of qualified immunity.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.